DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15-35 are allowed.  The claims are drawn to a process for preparing a derivatised silica (SIL-A-B) which places a silica and a silanising agent of formula (A) which reacts to form a silanised silica (SIL-A) and then reacting it with a compound of formula B to form a derivatised silica (SIL-A-B).  The claim are also drawn to the resultant derivatised silica, an elastomeric composition comprising the derivatised silica, a vulcanisable elastomeric composition for a tyre for vehicle wheels comprising the derivatised silica and the resultant tire.
	The claims are allowable over the closest prior art as noted below:
	Hsu et al (US 2007/0142518) teaches a rubber composition for use in a tire (Abstract).  Hsu teaches that the tire contains a hydrophobated, pre-silanized silica (Abstract).  However, it fails to teach the structure of the claimed SIL-A-B nor the presence of the silanizing agent of formula (A) or a compound of the recited formula B.
	Hergenrother et al (US 2014/0011924) teaches an alkoxy-modified silsesquioxane which is used to form an alkoxysilane-silica compound (Abstract).   This compound is used as a dispersing agent in rubber.    However, it fails to teach the structure of the claimed SIL-A-B nor the presence of the silanizing agent of formula (A) or a compound of the recited formula B.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764